DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 2010/0204851 A1) in view of Zhang et al. (US 2017/0012439 A1).
Regarding claims 1, 10 and 16, Yuen discloses system, comprising: 
a first controller (“distribution controller" 19 figure 2) structured to control a first power system object located on a first route of a power system ("For example, the distribution controller 19 may decide the state of the circuit breakers 7 in the power distribution region 1 based on the data it gathers from the process devices 21" paragraph [0027]); 

wherein the first controller and the second controller are both structured to perform a first route level function that includes coordination of actions of the first power system object and the second power system object (Fig. 1, 2, [0027], For example, they may transfer data from the primary device 23 to the distribution controller 19 as well as communicate the decision of the distribution controller 19 to the primary devices 23." paragraph [0027]; control of any switch in the system is disclosed, e.g. circuit breaker 7, is considered falling within the term route level function, because a power route is altered by switching on/off), and wherein the first controller is a principal controller (“communicate the decision of the distribution controller 19 to the primary devices 23." paragraph [0027] implies that the “distribution controller is the entity which decides, hence it is considered a principal controller) and the second controller is a participant controller ("process devices" gather data from the primary devices and send it to the distribution controller. They also transmit decisions from the distribution controller to the primary devices); and
 wherein the first controller is a principal controller (primary device 23) and the second controller is a participant controller (process devices 21); -54- 4843-7791-5608Atty. Dkt. No.: 106389-65 11 

Yuen, as shown above, discloses the functionality of the controllers, but does not specifically disclose the controllers as first controller (master) and second controller (slave). 
However, Zhang clearly discloses in Fig. 1, Par.  [0009], [0014], [0017], plurality of generator sets (gensets) and  each genset 120 include an electronic genset controller 128 to generate electrical power for the electrical requirements or load of the vessel, and various electronic controllers for regulating operation of the gensets.
Yuen and Zhang are analogous art. They relate to Control a plurality of generator parts.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the Control System and Strategy for Generator Set of Zhang for controlling distributing of electrical power in a power distribution region of Yuen for calculating a calculated reactive power request for each of the plurality of gensets based upon a rated power factor associated with a respective genset and executable instructions for determining a total reactive power offset for the plurality of gensets based on an actual reactive power request being made by an electrical load.



Regarding claims 3-4, 12, 18-19, Zhang discloses the participant controller computes outputs of the route level function asynchronously and synchrony from the principal controller ([0004], [0017], [0018], the gensets 120 are connected in parallel, their electrical output including the real and reactive components must be regulated for synchronization purposes. To regulate and coordinate the plurality of gensets 120, one or more electronic controllers may communicate with each of the individual genset controllers 128 that direct operation of the individual gensets. [0043], control strategy is enabling an isolated electrical power system to operate a plurality of gensets asymmetrically (asynchronously) to address efficiencies or similar considerations related to the prime movers while also handling the reactive power components that may be developed in the electrical load), and 
the outputs of the participant controller are not used to coordinate actions of the first power system object and the second power system object ([0019], The efficiency point of the prime mover 122 may not correspond to the electrical output being requested of a particular genset 120 by the symmetrical load sharing strategy. In other words, the portion of the electrical load being allocated to the gensets may cause the prime movers to operate inefficiently).

Regarding claims 5 and 21, Yuen discloses the route level function performed by the principal controller receives inputs from the principal controller ([0013], a first distribution controller is adapted to communicate with a process device that in turn is interacting with a primary device of the first region 
Regarding claim 6, Yuen discloses the route level function performed by the principal controller receives inputs from the principal controller and the participant controller (Abstract, Fig. 1 and 2, [0027]-[0028], structure of a distribution level network control comprising a distribution controller 19 arranged in primary substation 3 and connected to four process devices 21, wherein each of the process devices 21 is in turn connected to a plurality of primary devices 23. The distribution controller 19 is an Intelligent Substation Control System (ISCS), which is capable of performing many network control and management functions. It collects data from the process devices 21 and takes decisions regarding the change of states of the primary devices 23. For example, the distribution controller 19 may decide the state of the circuit breakers 7 in the power distribution region 1 based on the data it gathers from the process devices 21). 
Regarding claim 7, the combination of Yuen and Zhang discloses:
Zhang discloses the first controller defines a first object ID and the second controller defines a second object ID that defines a higher value than the first object ID, and wherein the principal controller is selected based on a lowest available object ID (Fig. 1, [0008], each controller 128 operate each genset, and the electronic controllers discrete, individual units with individual address or ID and the plurality of gensets 120 each are electrically connected with each of the controller 128).
Yuen discloses in Par. [0033], when two algorithms propose actions that are contradictory to each other, like one proposing opening a particular switch and the other proposing closing the switch, 
However, such a modification would have involved a mere change the order of the ID of a component. It would have been an obvious matter of design choice to have an object ID and give an order from higher to lower or lower to higher for the purpose their choice and therefore, a change in the order from higher to lower or from lower to higher is generally recognized as being with in the level of ordinary skill in the art.

Regarding claim 9, Yuen discloses the first power system object is arranged on both the first route and the second route (Fig. 1, [0025], power distribution system comprising two distribution areas 1 with primary substations 3 which are connected to secondary substations 13 via power lines and switches. The primary substations contain transformers that reduce the voltage from the HV level of the transmission or sub-transmission grid (not shown) down to MV levels suitable for regional transmission. In the secondary substations 13 tap changing transformers in turn connect customers or LV feeders (not shown) to the MV level. The system comprises a plurality of primary devices, such as controlled transformers 5, circuit breakers 7, switches 9 (open) and 11 (closed), power sources for distributed generation 15 and controlled capacitors 17. Distribution level network control involves pieces of secondary equipment (not shown) interacting with the aforementioned substations, power lines, and other primary devices).
Regarding claim 14, Zhang discloses the first controller is a first genset controller and the second controller is a second genset controller (abstract, Fig. 1, [0014], [0033], Each of the plurality of controllers 128 is operatively associated with each of the plurality of genset 120), and wherein the route level function includes a load sharing function ([0006], [0007], The plurality of gensets may be 
Regarding claim 15, Zhang discloses wherein the first genset controller is structured to: publish a first load value data ([0038], to determine how to distribute the load among the plurality of gensets, the control strategy 300 can consider various information and data about each genset such as, for example, the rated power factor per genset 304. Other electrical information regarding the gensets may be considered according to the control strategy 300, such as rated capacity or electrical output limits and the like),
 receive a second load value data from the second genset controller ([ [0007], an electrical power system including a first genset having a first rated power factor and a second genset having a second rated power factor. The first and second gensets are connected in a parallel arrangement to a common bus communicating with an electrical load. The electrical power system includes a multi-engine optimizer controller configured to optimize at least a first calculated real power request associated with the first genset and a second calculated real power request associated with the second genset), and
 compute an average load based on the first load value data and the second load value data, and control power output of the first power system object to achieve the average load ([0007], [0023]-[0025], the MEO controller 140 may determine the first and second real power requests, KW.sub.1 and KW.sub.2 210, 212, that are within the rated capacities of the respective first and second gensets, the calculated apparent power per genset is based in part on the rated power factors associated with each of the gensets). 
Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wall et al. (US 6,522,030 B1) related to a method and system for connecting a plurality of power generators, each having an electrical power converter output and adjustable output voltage magnitude and frequency, with at least one digital 

Link et al. (US 7,301,971) related to an apparatus and method for continuous synchronization of a pair of independently clocked asynchronous data streams (100, 101) consisting of raster data from independent imaging acquisition systems comprises a means for acquiring individual raters from a first stream of data.

Lee (US 2016/0257667 A1) is related to a plurality of slave power controllers connected to respective battery modules; and a master power controller configured to transmit a first signal to the plurality of slave power controllers and transmit a second signal for controlling synchronizations of the plurality of slave power controllers to the plurality of salve power controllers according to a reception time at which each of the plurality of salve power controllers receives the first signal.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119